The plaintiff in error filed a motion in the matter of the estate of Roy Messick, deceased, in the county court of Alfalfa county, praying that the proceedings in said matter be abated. This motion was overruled, and an appeal was prosecuted to the district court of Alfalfa county. The district court dismissed the appeal, and the plaintiff in error has duly appealed to this court by petition in error and case-made attached. The record was filed in this court on March 14, 1924, and duly assigned for consideration. Plaintiff in error has filed no brief in this case, as required by rule 7 of this court, and failed to give any excuse for such failure. The appeal is therefore dismissed.
By the Court: It is so ordered.